Citation Nr: 0304903
Decision Date: 03/17/03	Archive Date: 06/02/03

Citation Nr: 0304903	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  94-30 294	)	DATE MAR 17, 2003
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nashville, 
Tennessee


THE ISSUE

Eligibility for payment or reimbursement of medical expenses 
incurred during hospitalization at Bradley County Memorial 
Hospital, Cleveland, Tennessee, from October 20 to 27, 1992.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Nashville, Tennessee, that denied payment or reimbursement of 
medical expenses for a period of hospitalization at Bradley 
County Memorial Hospital, Cleveland, Tennessee, from October 
20 to 27, 1992.  The veteran appealed the decision of the 
Agency of Original Jurisdiction (AOJ) to the Board.  The 
claims file was forwarded to the Board by the VA regional 
office (RO) in Atlanta, Georgia.  In May 1996, the Board 
affirmed the AOJ's decision.  

In June 1996, the veteran, through his representative, 
requested that the Board's May 1996 decision be reconsidered.  
An Order for Reconsideration was issued by direction of the 
Chairman in May 1997.  See 38 U.S.C.A. § 7103 (West 2002); 38 
C.F.R. § 20.1000 (2002).  An enlarged panel of the Board has 
been convened for the purpose of rendering a decision on 
reconsideration.  

When this case was previously before the Board in September 
1997, it was remanded for additional development, which was 
accomplished.  The case was then returned to the Board for 
further appellate consideration.  This decision by the 
Reconsideration panel replaces the decision of May 8, 1996, 
and is the final decision of the Board with respect to this 
claim.  



FINDINGS OF FACT

1.  The veteran was hospitalized at Bradley County Memorial 
Hospital in October 1992 without prior VA authorization for 
treatment of a nonservice-connected left leg fracture.  

2.  The veteran's treatment at Bradley County Memorial 
Hospital was for an emergent condition, and a VA or other 
federal medical facility was not feasibly available.  

3.  When hospitalized at Bradley County Memorial Hospital in 
October 1992, the veteran was participating in training as 
part of a VA rehabilitation program, and the emergency 
treatment rendered for his left leg fracture hastened his 
return to a course of training interrupted by his injury.  


CONCLUSION OF LAW

Payment or reimbursement of medical expenses incurred during 
hospitalization at Bradley County Memorial Hospital, 
Cleveland, Tennessee, from October 20 to 27, 1992, is 
warranted.  38 U.S.C.A. §§ 1728, 5107 (West 2002); 38 C.F.R. 
§§ 17.47, 17.120 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds it unnecessary to 
address its applicability in this case in view of the 
disposition reached herein.  



Factual Background

When hospitalized in October 1992, the veteran was service-
connected for bilateral varicose veins of the lower 
extremities, evaluated as 50 percent disabling.  He was also 
eligible for, and entitled to participate in, a program of 
vocational rehabilitation under the terms and conditions of 
chapter 31, title 38, United States Code.  

On October 20, 1992, the veteran was cutting wood when a log 
rolled over his left leg.  He was taken to Fannin Regional 
Hospital in Blue Ridge, Georgia, by ambulance on the same 
day.  A physical examination revealed a severe fracture of 
the left leg just above the ankle with bone protruding 
through the skin.  Lee B. Wheeler, M.D., the director of 
emergency services, feeling that the veteran required 
immediate attention by an orthopedic surgeon in order not to 
lose nerve function or blood supply to the leg, contacted the 
VA Medical Center in Atlanta, Georgia, and left a message 
with admission personnel at 3:35 p.m.  (See Letter from Lee 
B. Wheeler, M.D., dated March 23, 1994.)  Dr. Wheeler 
reported that, at 4:30 p.m., he had still not received a 
response from VA, and, noting that the veteran needed urgent 
care, transferred him to the nearest available orthopedist at 
Bradley County Memorial Hospital in Cleveland, Tennessee.  
Dr. Wheeler said that he never received a response from the 
VA medical center in question.  The emergency room treatment 
records from Fannin Regional Hospital confirm the information 
contained in Dr. Wheeler's March 1994 letter.  The veteran's 
son also reportedly contacted the VA medical center and was 
informed that there was no one on duty who could care for a 
compound fracture.  (See Transcript of personal hearing dated 
April 25, 1994.)  

The veteran was transferred from Fannin Regional Hospital to 
Bradley County Memorial Hospital on October 20, 1992, without 
prior VA authorization.  Debridement and cleaning of the 
wound was followed by internal fixation with Ender nails the 
same day.  On October 26, 1992, the wound was inspected, with 
secondary closure.  The veteran was discharged on October 27, 
1992.  Service-connected bilateral varicose veins were not 
treated during this hospitalization.  

The VA Medical Center in Atlanta has advised that there is no 
record of contact that referred to a veteran or hospital 
requesting transfer.  The record indicates that an official 
at the VAMC, Mountain Home, Tennessee, reported that there 
were surgical beds available for a veteran needing orthopedic 
services on October 20, 1992.  

In February 1993, the AOJ denied the veteran's claim for 
payment or reimbursement of medical expenses for a period of 
hospitalization at Bradley County Memorial Hospital from 
October 20 to 27, 1992, because he was not treated for a 
service-connected disability or a condition considered to be 
adjunct to his service-connected disability and because a VA 
medical facility was feasibly available.  

The Fannin Regional Hospital emergency room bill has been 
reimbursed.  What is at issue is the treatment at Bradley 
County Memorial Hospital.  

Analysis

The veteran seeks payment or reimbursement for the cost of 
hospital care administered without prior VA authorization at 
a non-VA medical facility from October 20 to 27, 1992.  The 
veteran claims reimbursement because he was treated for a 
medical emergency, treatment by a VA facility was not 
feasibly available, and because he was in receipt of 
vocational rehabilitation benefits at the time.  

As the veteran had a service-connected disability rated 50 
percent disabling, he was entitled to VA hospital care and 
medical services pursuant to 38 U.S.C.A. § 1710(a)(1)(B) 
(West 2002).  There is, however, no mechanism to enforce this 
entitlement.  See Malone v. Gober, 10 Vet. App. 539, 541 
(1997).  Moreover, reimbursement or payment of services not 
previously authorized is generally unavailable when such 
treatment was procured through private sources in preference 
to available Government facilities.  38 C.F.R. § 17.130 
(2002).  The admission of a veteran to a non-VA hospital at 
the expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2002).  However, as pertinent to this appeal, an 
exception to these rules is contained in 38 U.S.C.A. § 
1728(a) for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility.  See Malone, 10 Vet. App. at 
541.  Section 1728(a) provides that the Secretary "'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
Id., quoting § 1728(a) (emphasis added).  However, such 
reimbursement is available only where

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;

(2) such care or services were rendered 
to a veteran in need thereof

(A) for an adjudicated service-
connected disability,

(B) for a non-service-connected 
disability associated with and held 
to be aggravating a service-
connected disability,

(C) for any disability of a veteran 
who has a total disability permanent 
in nature from a service-connected 
disability, or

(D) for any illness, injury, or 
dental condition in the case of a 
veteran who (i) is a participant in 
a vocational rehabilitation program 
(as defined in section 3101(9) of 
this title), and (ii) is medically 
determined to have been in need of 
care or treatment to make possible 
such veteran's entrance into a 
course of training, or prevent 
interruption of a course of 
training, or hasten the return to a 
course of training which was 
interrupted because of such illness, 
injury, or dental condition; and

(3) [VA] or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand would not have been 
reasonable, sound, wise, or practical.  

38 U.S.C.A. § 1728(a).  

All three of the statutory requirements set forth above must 
be met before reimbursement may be authorized, Malone, 10 
Vet. App. at 542, and the Board will consider them in turn.  

The care must be rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  38 U.S.C.A. § 1728(a)(1); 38 C.F.R. § 17.120(b).  
Dr. Wheeler's assertion that delay in treatment would have 
jeopardized nerve function or blood supply to the leg 
indicates that delay would have been hazardous to health.  

The care or services were rendered to a veteran who was in 
need thereof, who was a participant in a vocational 
rehabilitation program, and who was medically determined to 
have been in need of care or treatment to make possible his 
entrance into a course of training, to prevent interruption 
of a course of training, or to hasten return to a course of 
training that was interrupted because of the injury.  38 
U.S.C.A. § 1728(a)(2)(D); 38 C.F.R. §§ 17.47(i)(2), 
17.120(a)(4).  (Section 17.120(a)(4) refers to any veteran 
who is participating in a vocational rehabilitation program 
and is determined to be in need of hospital care or medical 
services for any of the reasons enumerated in § 17.48(j).  
Section 17.48 was redesignated as § 17.47 in 1996.  See 61 
Fed. Reg. 21,964, 21,965 (May 13, 1996).  The provisions of 
§ 17.48(j) are now set forth unchanged at § 17.47(i)).  In 
this case, there are of record two documents, both signed by 
the veteran's vocational rehabilitation counseling 
psychologist, asserting that the veteran was eligible for 
medical services under the chapter 31 program in October 
1992, having entered into vocational rehabilitation on July 
13, 1990, and having participated continuously in the program 
until September 21, 1993.  Although there is of record no 
specific medical determination that the veteran's treatment 
at Bradley County Memorial Hospital was necessary for any of 
the purposes mentioned in the statute, it is reasonably 
inferable from Dr. Wheeler's report that if nerve damage or 
loss of blood supply had resulted from failure to get 
immediate orthopedic attention, the veteran's training would 
have been interrupted more than it was by his seven days in 
the hospital.  It is reasonable to infer that his return to 
training was hastened because of the treatment.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998) (Board has fact-finding authority to 
assess the quality of the evidence before it, including the 
duty to analyze its credibility and probative value, as well 
as authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).  

Finally, it must be determined that VA or other federal 
facilities were not feasibly available and that an attempt to 
use them beforehand would not have been reasonable, sound, 
wise, or practical.  38 U.S.C.A. § 1728(a)(3); 38 C.F.R. 
§ 17.120(c).  It is clear in this case that there was an 
attempt to use the VA facility before transferring the 
veteran to Bradley County Memorial Hospital.  The emergency 
room physician noted on the emergency room record his efforts 
to contact VA and VA's lack of response.  He later wrote to 
confirm that he had not received a response to his call.  He 
also reported that it was not unusual to receive either no 
response from the VAMC or a response days later.  The Board 
concludes that VA or other federal facilities were not 
feasibly available, despite the VAMC's later report that 
surgical beds were available on October 20, 1992.  When the 
VAMC did not respond to a call from the emergency room 
physician requesting transfer, and the emergency room 
physician had no reason to think that he would receive a 
timely response, it was reasonable to assume that the VA 
facility was unavailable for the veteran's treatment needs, 
which were emergent.  In any case, the veteran is entitled to 
the benefit of the doubt on this material issue.  See 38 
U.S.C.A. § 5107(b).  It follows that the claim must be 
granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  

ORDER

Eligibility for payment or reimbursement of medical expenses 
incurred during hospitalization at Bradley County Memorial 
Hospital, Cleveland, Tennessee, from October 20 to 27, 1992, 
is granted.  



			
	HOLLY E. MOEHLMANN	C. P. RUSSELL
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals




			
	MICHAEL D. LYON	ROBERT P. REGAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	J. SHERMAN ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



Citation NR: 9613212	
Decision Date: 05/08/96		Archive Date: 05/21/96
DOCKET NO.  94-30 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred during hospitalization at Bradley County Memorial 
Hospital, Cleveland, Tennessee, from October 20 to October 
27, 1992. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. M. Lynch, Associate Counsel



INTRODUCTION

The veterans active military service extended from February 
1968 to January 1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1993 decision by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Nashville, Tennessee, that denied payment or reimbursement of 
medical expenses for a period of hospitalization at Bradley 
County Memorial Hospital, Cleveland, Tennessee, from October 
20 to October 27, 1992.  The case was subsequently 
transferred to the RO in Atlanta, Georgia.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the MC erred in denying his claim 
for payment or reimbursement for the cost of hospital care 
administered without prior VA authorization at a non-VA 
medical facility from October 20 through October 27, 1992.  
He contends that the VA should indemnify him against the cost 
of the medical expenses he incurred as a result of his 
treatment at a non-VA medical facility because he was treated 
during a medical emergency and treatment by a VA facility was 
not feasibly available.  Moreover, he contends that VA was 
required to provide him hospital care at a VA medical 
facility because he was in receipt of vocational 
rehabilitation benefits.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1995), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has failed to 
state a claim upon which relief can be granted and, 
therefore, his appeal must, as a matter of law, be denied. 


FINDINGS OF FACT

1.  When hospitalized at a private medical facility in 
October 1992, the veteran was service-connected for bilateral 
varicose veins of the lower extremities, evaluated as 50 
percent disabling.

2.  When hospitalized at a private medical facility in 
October 1992, the veteran was treated for a nonservice-
connected fractured left leg without prior VA authorization.

3.  When hospitalized at a private medical facility in 
October 1992, the veteran did not have a total disability 
permanent in nature resulting from a service-connected 
disability; he was not treated for his adjudicated service-
connected bilateral varicose veins or for non-service-
connected disabilities associated with and held to be 
aggravating the service-connected varicose veins; and he was 
not at the time of any of the medical treatment in question 
actually entering into or participating in training as part 
of a VA rehabilitation program.


CONCLUSION OF LAW

The claim of entitlement to payment or reimbursement of 
medical expenses incurred during hospitalization at Bradley 
County Memorial Hospital, Cleveland, Tennessee, from October 
20 to October 27, 1992 has no legal merit.  38 U.S.C.A. §§ 
1728, 5107(a) (West 1991 & Supp. 1995); 38 C.F.R. § 17.80 
(1995). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran is seeking payment or reimbursement for the cost 
of hospital care administered without prior VA authorization 
at a non-VA medical facility from October 20 through October 
27, 1992.  He contends that the VA should indemnify him 
against the cost of the medical expenses he incurred as a 
result of his treatment at a non-VA medical facility because 
he was treated during a medical emergency and treatment by a 
VA facility was not feasibly available.  Moreover, he 
contends that VA was required to provide him hospital care at 
a VA medical facility because he was in receipt of vocational 
rehabilitation benefits. 

When hospitalized in October 1992, the veteran was service-
connected for bilateral varicose veins of the lower 
extremities, evaluated as 50 percent disabling.  He was also 
eligible for a program of vocational rehabilitation under the 
terms and conditions of Chapter 31, Title 38, United States 
Code.

On October 20, 1992, the veteran was cutting wood when a log 
rolled over his left leg.  He was taken to Fannin Regional 
Hospital in Blue Ridge, Georgia by ambulance on that same 
day.  Physical examination revealed a severe fracture of the 
left leg just above the ankle with bone protruding through 
the skin.  Lee B. Wheeler, M.D., the director of emergency 
services, feeling that the veteran required immediate 
attention by an orthopedic surgeon in order not to lose nerve 
function or blood supply to the leg, contacted the VA medical 
center in Atlanta, Georgia and left a message with admission 
personnel at 3:35 p.m.  See Letter from Lee B. Wheeler, M.D., 
dated March 23, 1994.  Dr. Wheeler reported that at 4:30 p.m. 
he had still not received a response from VA, and noting that 
the veteran needed urgent care, transferred him to the 
nearest available orthopedist in Cleveland, Tennessee.  He 
indicated that he never received a response from the VA 
medical center in question.  The emergency room treatment 
records from Fannin Regional Hospital confirm the information 
contained in Dr. Wheelers March 1994 letter.  The veterans 
son also reportedly contacted the VA medical center and was 
informed that there was no one on duty who could care for a 
compound fracture.  See Transcript of personal hearing, dated 
April 1994.  

The veteran was transferred from Fannin Regional Hospital to 
Bradley County Memorial Hospital in Cleveland, Tennessee, on 
October 20, 1992 without prior VA authorization.  On that 
same day, he underwent debridement and cleaning of the wound 
followed by internal fixation with Ender nails.  On October 
26, 1992, inspection of the wound was conducted with 
secondary closure.  The veteran was discharged on October 27, 
1992.  No treatment was rendered for his service-connected 
bilateral varicose veins during this period of 
hospitalization.

The RO contacted the VA Medical Center in Atlanta, Georgia 
and was informed that there was no record of contact in 
reference to a veteran or hospital requesting transfer.  
There were reportedly surgical beds available for a veteran 
needing orthopedic services on October 20, 1992.

In February 1993, the MC denied the veterans claim for 
payment or reimbursement of medical expenses for a period of 
hospitalization at Bradley County Memorial Hospital from 
October 20 to October 27, 1992 on the grounds that he was not 
treated for a service-connected disability or a condition 
considered to be adjunct to his service-connected disability 
and a VA medical facility was feasibly available.  

II.  Legal Analysis

Pursuant to 38 U.S.C.A. § 1728 (West 1991 & Supp. 1995) and 
its corresponding regulation, 38 C.F.R. § 17.80 (1995), the 
veteran would be entitled to reimbursement for the medical 
expenses he incurred at Bradley County Memorial Hospital from 
October 20 to October 27, 1992 if he satisfied three 
criteria.  The law and regulations provide that payment or 
reimbursement of expenses for care not previously authorized 
in a non-VA hospital may be made under the following 
circumstances:

	(a)  For veterans with service-connected disabilities.  
Care or services not 	previously authorized were rendered 
to a veteran in need of such care or 	services:
		(1)  For an adjudicated service-connected 
disability;					(2)  For nonservice-
connected disabilities associated with and held 		
	to be aggravating an adjudicated service-connected 
disability;				(3)  For any disability of a 
veteran who has a total disability 			
	permanent in nature resulting from a service-connected 
disability;			(4)  For any illness, injury or 
dental condition in the case of a veteran 		who is 
participating in a rehabilitation program under 38 U.S.C. 
Ch. 			31 and who is medically determined to be in 
need of hospital care or 		medical services for any 
of the reasons enumerated in § 17.48(j); and

	(b)  In a medical emergency.  Care and services not 
previously authorized 	were rendered in a medical emergency 
of such nature that delay would have 	been hazardous to 
life or health; and

	(c)  When Federal facilities are unavailable.  VA or 
other Federal facilities 	were not feasibly available, 
and an attempt to use them beforehand or obtain 	prior VA 
authorization for the services required would not have been 
	reasonable, sound, wise, or practicable, or treatment 
had been or would have 	been refused.

The statutory requirements for reimbursement or payment of 
the cost of unauthorized medical services are quite specific.  
All three statutory requirements must be met before 
reimbursement may be authorized.  See Hayes v. Brown, 
6 Vet.App. 66, 68 (1993) (claim for reimbursement of 
unauthorized medical expenses and authorization to receive 
treatment at a non-VA facility held to be not well-grounded 
where the claim failed to meet the requirements of the 
governing statute and regulations).  

Here, there is no evidence that the veteran meets the first 
of the criteria, concerning a service-connected disability.  
The veteran was treated at Bradley County Memorial Hospital 
for a nonservice-connected fractured left leg.  It is clear 
that this treatment did not involve his service-connected 
bilateral varicose veins.  There is neither proof nor an 
allegation that the nonservice-connected fractured leg was 
associated with and held to be aggravating the service-
connected varicose veins.  Also, he does not have a total 
disability (i.e., 100 percent rating), which is permanent in 
nature, resulting from a service-connected disability.  While 
the veteran was eligible for a program of vocational 
rehabilitation under Chapter 31 in October 1992, he was not 
actively entering into or participating in training as a part 
of qualifying rehabilitation program at the time of the 
injury and unauthorized care.  See, 38 C.F.R. § 17.48(j) 
(1995).  

With no evidence to show treatment for a service-connected 
disability, the Board need not consider whether the veteran 
was treated in a medical emergency or whether VA facilities 
were feasibly available.  He does not meet the legal criteria 
for reimbursement of the medical expenses.  Under these 
circumstances, where the law and not the evidence is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).


ORDER

Entitlement to payment or reimbursement of medical expenses 
incurred during hospitalization at Bradley County Memorial 
Hospital, Cleveland, Tennessee, from October 20 to October 
27, 1992 is denied.



		
	KENNETH R. ANDREWS. JR.
	Member, Board of Veterans Appeals

The Board of Veterans Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, 741 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1995), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -


